Citation Nr: 0404137	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder status post total knee replacement.

3.  Entitlement to a compensable evaluation for a bilateral 
hearing loss.

4.  Entitlement to an evaluation greater than 10 percent for 
tinnitus.

5.  Entitlement to an evaluation greater than 10 percent for 
otitis media.

6.  What evaluation is warranted for labyrinthine disorder, 
secondary to otitis media, from January 13, 1999?

7.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from April 16, 1999?

8.  Entitlement to an effective date prior to May 2, 2002, 
for entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from November 1973 to November 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Huntington, West Virginia, 
Regional Office (RO), and from December 2002 and April 2003 
decisions by the Roanoke, Virginia, RO.

In a letter received at the Board in September 2003, the 
veteran reported that he had moved to Martinsburg, West 
Virginia.


FINDINGS OF FACT

1.  The veteran's service medical records do not reflect 
complaints or diagnoses of, or treatment for, right or left 
knee disorders.

2.  The veteran sustained a postservice work-related left 
knee injury in 1990.

3.  There is no medical evidence that the veteran currently 
has a right knee disorder.

4.  The veteran does not meet the VA diagnostic criteria for 
hearing impairment much less the schedular criteria for a 
compensable evaluation for same.


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate a knee disorder in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).

2.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the appellant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

The veteran's service medical records do not reflect 
complaints or diagnoses of, or treatment for, a knee 
disorder, nor is there any early postservice medical evidence 
of a knee disorder.  The earliest VA treatment records in the 
file, dating from 1995, show that he sustained a work-related 
left knee injury in 1990 or 1991, and that he subsequently 
underwent anterior cruciate ligament reconstruction.  
Further, he accepted a settlement for the knee injury from a 
workmen's compensation carrier.  Records from Southern Oregon 
Orthopedics show that he had two additional left knee 
operations before reinjuring the knee in a 2001 motor vehicle 
accident, and that he underwent a left total knee replacement 
in July 2001.

From the foregoing, and absent any competent evidence to the 
contrary, it is abundantly clear that the veteran's current 
left knee disability results from the 1990 work-related 
injury, and not from military service performed in the 
1970's.  Hence, service connection for a left knee disorder, 
status post total knee replacement, is not warranted.

Further, the record reveals no competent evidence that the 
veteran currently has a right knee disorder.  Accordingly, 
service connection for such a disorder cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a current disability, there can be no 
valid claim).

With regard to the claim of entitlement to a compensable 
evaluation for hearing impairment, the basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10.  

The VA Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  Within diagnostic 
codes specific ratings are determined by the application of 
criteria that are based on the average impairment of earning 
capacity caused by the rated disability, and those specific 
ratings are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Evaluations for hearing loss are determined, under the 
provisions of 38 C.F.R. § 4.85, by pure tone audiometry tests 
in frequencies of 1000, 2000, 3000, and 4000 Hertz together 
with controlled speech discrimination tests.  The rating 
schedule establishes eleven levels of auditory acuity, from 
Level I for essentially normal hearing through Level XI for 
profound deafness, with corresponding evaluations from 
noncompensable to 100 percent.  Evaluations are determined by 
a mechanical application of audiometric test results to the 
numeric designations of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The veteran's service medical records include audiometric 
testing suggesting a hearing impairment.  Postservice, the 
record reveals, in pertinent part, that September 1999 VA 
audiometric testing showed hearing thresholds, in decibels, 
at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
60
55
50
60
60
LEFT
55
50
55
60
65

The examiner said that "Responses ±10 dB somewhat 
inconsistent at times."  The average losses were 56 decibels 
in the right ear and 58 decibels in the left.  Speech 
discrimination scores were 96 percent in the right ear and 94 
percent in the left.

June 2001 audiometric testing by Oregon Ear, Nose, and Throat 
Specialists showed hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
60
60
NA
60
LEFT
30
50
50
NA
45

Speech recognition scores were not discussed in the report.

October 2002 audiometric testing conducted for VA by Eastern 
Virginia Ear, Nose, and Throat Specialists showed hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
15
20
15
LEFT
25
20
15
20
25

Speech discrimination scores were 100 percent in the right 
ear and 92 percent in the left.

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.  In this case, audiometric testing in 
October 2002, represents a level of hearing acuity that does 
not meet the rating criteria for a compensable evaluation for 
hearing impairment.  38 C.F.R. § 4.85 (2003).

As for other studies pertinent to his July 2000 claim for an 
increased rating they also do not provide a basis for a 
compensable evaluation.  The July 2001 test results are not 
valid in the absence of speech recognition scores using the 
Maryland CNC Test.  38 C.F.R. § 3.385.  The September 1999 VA 
examination shows that the appellant had level I hearing for 
his right ear, and level II hearing for his left.  This 
combination equates to a noncompensable rating under Table 
VII of 38 C.F.R. § 4.86.  Hence, the benefit sought on appeal 
must be denied.

The decisions here were made in contemplation of the Veterans 
Claims Assistance Act of 2000 (VCAA) which prescribes VA 
duties to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.  In a May 2003 letter, the RO explained the 
specific evidence needed to substantiate the claims of 
entitlement to service connection for knee disorders and, in 
an October 2002 letter, the evidence needed to substantiate 
claims for entitlement to increased ratings.  Additionally, 
the October 2002 letter informed the appellant that it was 
his responsibility to make sure that all VA, military, 
private, Social Security and hospital records pertinent to 
his claim were received by the RO.  This notice complies with 
the provisions of Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

While the record shows that the appellant was not provided 
complete notice as required under the VCAA until after the 
rating decisions in question the Board finds that the 
appellant was not prejudiced by VA's actions.  In this 
respect, the appellant was provided numerous opportunities to 
present pertinent evidence after full notice was provided, as 
well as an opportunity to present sworn testimony.  Without 
some type of prima facie evidence of prejudice, the Board 
finds any error in failing to issue a VCAA notice until after 
the rating decisions in question harmless.  Simply put, no 
amount of additional notice or evidence can the clinical 
facts presented in this case.  Accordingly, VA has complied 
with the notice and duty to assist provisions of the VCAA.


ORDER

Service connection for right and left knee disorders is 
denied.

A compensable evaluation for hearing loss is denied.


REMAND

The issues regarding the evaluations warranted for otitis 
media, tinnitus, and a labyrinthine disorder, are not ripe 
for adjudication.  The March 2002 RO decision assigned a 10 
percent evaluation for chronic suppurative otitis media.  
Such an evaluation is warranted during periods of suppuration 
or when aural polyps are noted.  Suppuration involves the 
formation of pus.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1610 
(28th ed. 1994).  It is not, however, entirely clear that the 
veteran has suppurative otitis media.

While a June 1999 VA outpatient examination noted a chronic 
middle ear/mastoid infection, at a September 1999 VA 
otolaryngologic examination, there was no evidence of 
infection, or effusion.  Neither was there evidence of 
infection discussed in a September 2000 VA record.  A June 
2001 treatment record from Oregon Ear, Nose, and Throat 
Specialists noted effusion, and the placement of bilateral 
pressure-equalization tubes, but there was no evidence of an 
active infection.  A June 2002 VA treatment record noted that 
the right ear was "discharging," but the record did not 
indicate what was being "discharged."  If the veteran has 
nonsuppurative, rather than suppurative, otitis media, then 
the evaluation must be based on hearing impairment.  See 
38 C.F.R. § 4.87, DC 6201.  As demonstrated above, such an 
evaluation would be noncompensable.  Therefore, an 
examination is needed to determine the nature of the 
veteran's otitis media.

An August 1975 service medical record shows a report of 
vertigo.  The veteran did not complain of dizziness at an 
August 1998 VA otolaryngologic examination, but he reported 
dizziness over the prior year at June 1999 and September 1999 
VA examinations.  Citing language used by the VA examiner in 
September 1999 to describe the veteran's peripheral 
vestibular disorder, the March 2002 RO decision assigned a 30 
percent evaluation for "labyrinthine disorder, largely 
positional, not well defined."  Finally, after an August 
2000 VA examination, the examiner said that the veteran's 
"ongoing dizziness may be of labyrinthine or central origin, 
but a considerable amount of functional overlay makes this 
determination difficult."

A peripheral vestibular disorder must, however, be "well 
defined" before a compensable evaluation is assigned.  
Indeed, the note to 38 C.F.R. § 4.87, Diagnostic Code (DC) 
6204 (peripheral vestibular disorders) provides as follows:  
"Objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under this code."  (Emphasis added.)  While 
April 1999 electronystagmography was abnormal, no health care 
professional has said that finding constitutes "objective 
findings supporting the diagnosis of vestibular 
disequilibrium."  After the October 2002 examination 
conducted for VA by Eastern Virginia Ear, Nose, and Throat 
Specialists, the examiner concluded that the veteran had 
"probable positional or cervical vertigo," but did not 
equate that condition to a peripheral vestibular disorder.  
In view of the foregoing, it is not entirely clear that the 
veteran has a peripheral vestibular disorder due to otitis 
media that warrants a compensable evaluation.  Hence, further 
development is in order.

The veteran reported tinnitus in August 1975.  A November 
1998 RO decision granted service connection for tinnitus, and 
noted that a 10 percent evaluation was warranted, under 
regulations then in effect, when persistent tinnitus resulted 
from head injury, concussion, or acoustic trauma.  See 
38 C.F.R. § 4.87a; DC 6260 (1998).  The veteran has no 
history of head injury, concussion, or acoustic trauma, but a 
10 percent evaluation was, nevertheless, assigned.  Notably, 
a separate evaluation for tinnitus cannot be assigned "when 
tinnitus supports an evaluation" under DC 6100 (hearing 
impairment), DC 6200 (chronic suppurative otitis media), or 
DC 6204 (peripheral vestibular disorders).  See 38 C.F.R. 
§ 4.87, DC 6260, note 1.  Assigning a separate evaluation for 
tinnitus, when tinnitus supports an evaluation for one of the 
foregoing disorders, each of which the veteran has, is 
pyramiding.  See 38 C.F.R. § 4.14.  A thorough 
otolaryngologic examination is needed to determine the nature 
and extent of all of the veteran's ear disabilities.

With regard to PTSD, service connection for it requires 
medical evidence of a diagnosis of PTSD made in accord with 
applicable diagnostic criteria, medical evidence linking the 
disorder to events the claimant experienced in service and, 
unless the claimant engaged in combat with the enemy or was 
held as a prisoner of war and the claimed stressor is related 
to those experiences, credible supporting evidence that the 
in-service events occurred.  38 C.F.R. §§ 3.304(f), 4.125 
(2003).  In this case, the evidence suggests that further 
review is in order to ensure that the appellant meets the 
diagnostic criteria for PTSD.

In this regard, the first diagnostic criterion for PTSD is 
that the person experienced, witnessed, or was confronted 
with a traumatic event that involved actual or threatened 
death or serious injury or a threat to the physical integrity 
of self or others.  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 424-9 (4th ed. 1994) 
(DSM-IV).  The veteran contends that he has PTSD as a result 
of a single sex act-fellatio performed on him by another 
male service member.  He has described the event in various 
ways, one of which was that he was "forced."  PTSD may, of 
course, be based on "personal assault."  38 C.F.R. 
§ 3.304(f)(3).  The appellant has, however, also described 
the event by saying that his participation was "voluntary."  
(See VA outpatient record dated February 22, 1996.)  If his 
participation in the event was voluntary it would constitute 
willful misconduct because homosexual activity in the 
military service is prohibited by regulation.  See 
38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301.  Finally, in 
an April 2002 outpatient screening record, he denied that he 
was subject to sexual harassment and trauma in service.

If a claim for entitlement to service connection for PTSD is 
based on personal assault, credible supporting evidence that 
the personal assault occurred is still required, but that 
evidence may be found outside the claimant's service records.  
38 C.F.R. § 3.304(f)(3).  Records from law enforcement 
sources, rape crisis centers, health care providers, and 
clergy may include such evidence.  Likewise, statements from 
family members and other service members; evidence of 
behavior changes, e.g., a request for change of assignment, 
substance abuse, or deterioration in work performance, may 
also constitute credible supporting evidence.  Id.  

The veteran contends that the sex act that caused his PTSD 
occurred in February 1975, that he reported it to his first 
sergeant, and that he was transferred to another unit.  His 
service personnel records reflect a transfer in February 
1975, but they do not show the reason therefor.  In the March 
2002 decision, the RO cited two instances of nonjudicial 
punishment given the veteran, eight months after the alleged 
sex act and less than a month prior to his scheduled 
separation from service, as evidence of a behavioral change 
that constitutes credible supporting evidence of personal 
assault.  The link between that misbehavior during the days 
immediately prior to separation from service has not been 
shown by clinical review to be the result of an alleged 
sexual assault eight months earlier.

In view of the foregoing, the Board must ensure that the 
veteran meets the DSM-IV diagnostic criteria for PTSD, that 
he did not engage in willful misconduct, and that there is 
credible supporting evidence that he experienced a traumatic 
in-service event, as that term is defined by DSM-IV.  Hence, 
further evidentiary development is warranted.

Finally, an April 2003 RO decision granted individual 
unemployability effective from May 2, 2002.  In May 2003, the 
veteran disagreed with the effective date assigned.  The RO 
may have issued a Statement of the Case after the case was 
sent to the Board, but it is not in the file and, since the 
Notice of Disagreement put the issue in appellate status, the 
Board has jurisdiction of that issue and must remand it for a 
Statement of the Case.   Manlincon v. West, 12 Vet. App. 238, 
240-1 (1999).

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must identify all VA and 
non-VA health care providers that have 
treated him, since 1994, for ear or 
hearing disorders or for mental illness.  
The RO should then obtain legible copies 
of records identified that are not now 
associated with the file.  Specifically, 
the RO should obtain the actual results, 
or at least the actual scores, of 
psychological tests administered in May 
1996 at the Hampton VA medical center.

2.  Upon completion of the development 
prescribed in paragraph 1 above, the 
veteran must be afforded a complete VA 
otolaryngologic examination to determine 
the nature and extent of all ear and 
hearing disorders.  The claim file must 
be sent to the examiner for review.  The 
factors upon which the medical opinion is 
based must be set forth in the report.

a.  All indicated tests should be 
conducted including 
electronystagmography and an 
auditory brain stem evoked response 
study.

b.  If otitis media is diagnosed, 
the examiner must review the 
evidence of record and indicate 
when, if ever, there was objective 
evidence of suppuration or aural 
polyps.

c.  If a peripheral vestibular 
disorder is diagnosed, the examiner 
must report the objective findings 
upon which the diagnosis is based, 
and must also explain the etiology 
of the diagnosed disorder.

d.  The examiner must review, and 
explain the meaning and significance 
of reports of earlier diagnostic 
studies including April 1999 
electronystagmography.

e.  If tinnitus is diagnosed, the 
examiner must indicate whether 
tinnitus supports an evaluation for 
hearing loss, otitis media, or 
peripheral vestibular disorder.

3.  The veteran must provide a statement 
detailing the sexual encounter he 
allegedly had in service.  The statement 
should include the approximate date and 
time of the incident, the name of the 
other soldier involved, the specific 
location of the incident, the events 
preceding the incident, and the events 
following the incident including the 
names of all persons to whom he reported 
the incident and the approximate dates of 
his reports.  He should explain the 
discrepancy in the record which suggests 
that a February 1975 encounter was 
voluntary.

4.  The RO must advise the veteran:

a.  That evidence from sources other 
than service records may corroborate 
his account of the in-service sex 
act.  Examples of such evidence 
include records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals or physicians; records of 
tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

b.  That it is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence, but 
VA will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

5.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation by an examiner who has not 
previously seen him and who is not 
employed in a PTSD program.  The claims 
files must be sent to the examiner for 
review.  All factors upon which the 
examiner's opinion is based must be set 
forth in the report.

a.  The examiner must review this 
remand, earlier psychological tests 
and psychiatric examination reports, 
and the veteran's various reports 
regarding a sex act in which he 
participated in service.  The 
evaluation report must reflect that 
review.

b.  Testing must include the 
Minnesota Multiphasic Personality 
Inventory, second edition.  If 
scores are elevated on any scales, 
rather than attributing that result 
to possibilities, such as a "cry 
for help" or prevarication, the 
examiner should render an opinion, 
based on sound medical judgment, 
experience, knowledge of the facts 
of the case, and interview of the 
veteran, as to the actual cause of 
the elevated scores.

c.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD, i.e., 
that the veteran experienced events 
that involved actual or threatened 
death or serious injury or a threat 
to the physical integrity of self or 
others.  The examiner must explain 
how the stressor events are 
persistently reexperienced and how 
stimuli are persistently avoided, 
and must identify persistent 
symptoms of increased arousal.  The 
examiner must note whether the 
veteran demonstrates agitation and 
arousal when his experiences are 
probed, and must also note whether 
he has true flashbacks, accompanied 
by disorientation, or whether he 
merely has recollections.  If the 
veteran claims to have forgotten the 
details of events he claims to have 
experienced, and the examiner relied 
upon those forgotten events to 
diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  Finally, the examiner 
must distinguish PTSD attributable 
to in-service events from that 
attributable to postservice events 
including the loss of his female 
companion, and the 1990 left knee 
injury and loss of employment.

d.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms attributable thereto from 
those attributable to any Axis I 
disorder diagnosed.

6.  After the report of the psychological 
evaluation has been associated with the 
file, the veteran should be afforded a VA 
psychiatric examination.  The claims 
files must be sent to the examiner for 
review.  All factors upon which the 
examiner's opinion is based must be set 
forth in the report.

a.  The examiner must review this 
remand, earlier psychological tests 
and psychiatric examination reports, 
and the veteran's various reports 
regarding a sex act in which he 
participated in service.  The 
examination report must reflect that 
review.

b.  If PTSD is diagnosed, the 
examiner must identify the events, 
with names of individuals involved, 
dates, and the places where the 
claimed events occurred, that he or 
she believes the veteran experienced 
that meet the DSM-IV category A 
diagnostic criteria for PTSD, i.e., 
that the veteran experienced events 
that involved actual or threatened 
death or serious injury or a threat 
to the physical integrity of self or 
others.  The examiner must explain 
how the stressor events are 
persistently reexperienced and how 
stimuli are persistently avoided, 
and must identify persistent 
symptoms of increased arousal.  The 
examiner must note whether the 
veteran demonstrates agitation and 
arousal when his experiences are 
probed, and must also note whether 
he has true flashbacks, accompanied 
by disorientation, or whether he 
merely has recollections.  If the 
veteran claims to have forgotten the 
details of events he claims to have 
experienced, and the examiner relied 
upon those forgotten events to 
diagnose PTSD, the examiner must 
explain how the veteran 
"reexperiences" events he cannot 
remember.  Finally, the examiner 
must distinguish PTSD attributable 
to in-service events from that 
attributable to postservice events 
including the loss of his female 
companion, and the 1990 left knee 
injury and loss of employment.

c.  Axis II diagnoses must not be 
deferred.  If an Axis II diagnosis 
is made, the examiner must address 
its significance and distinguish 
symptoms attributable thereto from 
those attributable to any Axis I 
disorder diagnosed.

7.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record.  

a.  With regard to ear disorders, 
the RO must determine whether the 
evidence shows that he has 
suppurative or nonsuppurative otitis 
media, whether there are objective 
findings of a peripheral vestibular 
disorder due to otitis media, and 
whether the veteran has tinnitus 
that supports an evaluation for 
hearing loss, otitis media, or 
peripheral vestibular disorder.

b.	With regard to PTSD, the RO must 
determine whether the veteran 
engaged in sexual activity in 
service and, if so, whether it 
was consensual or coerced.  The 
RO must then determine what 
rating for PTSD is in order.  If 
the decision on the claim is 
unfavorable, the RO must issue a 
Supplemental Statement of the 
Case in accord with 38 C.F.R. 
§§ 19.31, 19.38 (2003).

8.  With regard to the issue of the 
effective date for TDIU, the RO must 
issue a Statement of the Case in accord 
with 38 C.F.R. §§ 19.29, 19.30, and 19.38 
(2003).

9.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5103A (West 2002); the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  If a 
"Quartuccio sufficient" VCAA notice was 
not provided until after the 2002 rating 
decisions the RO must address whether the 
appellant has been prejudiced by VA's 
actions.  38 U.S.C.A. §§ 5100, 5103.  

10.  The RO should then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the 
case and provided an opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



